 In theMatter of BRADLEY LUMBER COMPANY OF ARKANSASandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL 2645,A.` F. L. ' ' ,,CaseNo. C-1757.-Decided August21,1941Jurisdiction:lumber and lumber products manufacturing industry.UnfairLabor PracticesInterference, Restraint, and Coercion:distributing liquor and money to employeesafter election to celebrate defeat of union ; making unusual number of loans toemployees prior to and following election.Discrimination:discharges for union affiliation and activity.Remedial Orders:reinstatement and back pay ordered.Mr. Warren WoodsandMr. C. Paul Barker,for the Board.Mr. D. A. BradlucmandMr. B. Ball,ofWarren, Ark., andMr. JohnD. Conner,of Washington, D. C., for the respondent.Mr. Lee Temple,ofWarren, Ark., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Brother-hood of Carpenters and Joiners of America, Local 2645, affiliated withthe American Federation of Labor, herein,called the Union, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana) issuedits complaint dated October 1, 1940, against Bradley Lumber Companyof Arkansas, Warren, Arkansas, herein called the respondent, allegingthat-the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notices of hearing, were duly served on the respondentand the Union.Concerning the unfair labor practices, the complaint alleged in sub-stance that the respondent (a) discharged Rowland Hoyle''and Willie34 N. L. R. B., No. 80.610 BRADLEY LUMBER COMPANY611Lampton and thereafter refused to reinstate them for the reason thatthey were members of the Union and had engaged in activities in itsbehalf; (b) by its agents interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct by the above acts and by (1) sending anonymous letters, through'the mails, to discredit the Union; (2) loaning or distributing money tonegro employees, prior to a scheduled Board election to encourage themto vote against the Union; (3) on the night of the election furnishingalcoholic beverages to its negro employees to celebrate the defeat ofthe Union in the election; (4) spying and soliciting reports concerningthe activities of the Union; (5) during December 1939 and January.1940 attempting to divide the Union into two groups ; (6) suggestingthat the Union change its leaders; (7) demonstrating its hostility tothe Union by discriminatory denials to its members of privilegesgranted to other employees ; (8) advising its employees that certainunion leaders were to be discharged; (9) warning union members towatch their step; and (10) advising employees the Union would dothem no good.On October 10, 1940, the respondent filed an answer denying thecommission of the unfair labor practices and alleging affirmativelythat Rowland Hoyle was discharged because of insubordination andthatWillie Lampton was discharged because of failure and refusal toperform his duties.Pursuant to notice, a hearing was held in Warren, Arkansas, fromOctober 14 through 18,1940, before James C. Batten, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board andthe respondent were represented by counsel and the Union by itsrepresentative.All the parties participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing, the Trial Examiner denied therespondent's motion to make the complaint more specific and at thesame time stated that if the respondent were in any way surprisedduring the course of the hearing by reason of the denial of the motionand it were called to the Trial Examiner's attention, the respondent'srights would be protected.Counsel for the respondent did not atany time during the hearing claim surprise, because of a denial of themotion.At the close of the Board's case, upon motion of the respond-ent, the Trial Examiner dismissed 3 1 of the 10 specific particulars inrespect to which the complaint alleged that the respondent had inter-fered with, restrained, and coerced its employees in the exercise of1The allegations that the respondent had interfered with,restrained,and coerced itsemployees by (a) spying upon and soliciting reports concerning the activities of theUnion;(b)warning union members to watch their step;and (c)advising its employeesthat the Union would do them no good. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rights guaranteed in Section 7 of the Act.He granted motions bycounsel for the Board and the respondent to amend the pleadingsto conform to the proof.During the course of the hearing the TrialExaminer made a number of rulings on other motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the Trial Examiner's request, the respond-ent filed a memorandum brief.Thereafter, the Trial Examiner issued his Intermediate Report,dated December 10, 1940, copies of which were duly served upon allthe parties, finding that the respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (1)and (3) of the Act.He recommended that the respondent cease anddesist from engaging in such practices and that it offer to RowlandHoyle and Willie Lampton immediate reinstatement to their formeror substantially equivalent employment and make them whole forany loss of pay suffered by reason of the discrimination against them.He granted the respondent's motion to strike certain testimony con-cerning an incident alleged to have accurred in 1935.He dismissedfive 2 of the seven remaining specific allegations with respect to inter-ference in the exercise of the rights guaranteed in Section 7 of the Act.He denied the respondent's remaining motions to strike and to dismiss,made at the close of the hearing.The respondent filed exceptions tothe Intermediate Report and a brief in support thereof, and requestedpermission to argue orally before the Board.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C., on March 20, 1941, for the purpose of oral argument.The respondent was represented by counsel.The Union did notappear.The Board has considered the exceptions to the Interme-diate Report and the brief and oral argument in support thereof and,in so far as the exceptions are inconsistent with the findings, conclu-sions, and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an Arkansas corporation engaged in the businessof processing, manufacturing, and selling lumber and lumber prod-ucts, with its principal office and mill at Warren, Arkansas. In the2 These were allegations that the respondent (a) sent anonymous letters through themails to discredit the Union; (b) during December 1939 and January 1940 attemptedto divide the Union into two groups; (c) suggested that the Union change leaders; (d)demonstrated its hostility to the Union by discriminatory loans of money; and (e)advised itsemployeesthat certain union leaders were to be discharged. BRADLEY LUMBER COMPANY613course and conduct of its business, the respondent receives more than5 per cent of the raw materials and supplies used in the manufactureof its products from points outside the State of Arkansas. It shipsmore than 80 per cent of all its products produced by it from its plantto points outside the State of Arkansas.The respondent employsapproximately 900 employees at its plant in Warren, Arkansas.Therespondent admits that it is engaged in interstate commerce withinthe meaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Local2645, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees engaged in sawmill andtimber work in Bradley County, Arkansas.III.THE UNFAIR LABOR PRACTICESA. BackgroundPrior to the summer of 1935, employees of the respondent were notorganized.Sometime in June 1935, organization activities werebegun by the Union with the active assistance of Lee Temple, RowlandHoyle, and others. In July 1935, Temple, Hoyle and others secureda charter from United Brotherhood of Carpenters and Joiners ofAmerica and the first meeting of Local 2645 was held in Warren,Arkansas, on July 14, 1935.The next day Temple was dischargedand a few weeks later the mill started closing, department by depart-ment,-until all operations ceased.When the mill reopened many of the active members of the Unionwere not recalled, with the result that the Union filed charges withthe Board.A hearing was held the latter part of 1936 in New Orleansand on May 25, 1937, a settlement was reached between the respondentand the Union with the approval of the Board's Regional Director.The settlement provided for the posting of an appropriate notice, theholding of an election and the reinstatement of 76 named persons withvarying amounts of back pay.-Shortly after the settlement of May 25, 1937, the Union filed newcharges with the Board alleging that the respondent had failed toreinstate seven of the persons named in the first settlement.On Au-gust 16, 17, and 18, 1937, a hearing was held in New Orleans in aconsolidated representation and complaint case.On August 18, 1937,the respondent and the Union, with the approval of theBoard's Re-gional Director,entered into an agreement that the Board enter anorder providing for the reinstatement under certain conditions of six-451209-42-vol. 34-40 614DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees, with back pay to four of them, and for the holding of anelection in a stipulated appropriate unit.On September 25, 1937, the Board, on the basis of the agreement,ordered'an election to determine whether the respondent's employeesdesired to be represented by the Bradley County Employees' Associa-tion or by the United Brotherhood of Carpenters and Joiners ofAmerica, Local 2645, for the purpose of collective bargaining.3OnSeptember 27, 1937, balloting was conducted and upon the basis ofthe results the Board certified the Association.During the latter part of 1938 the Union filed charges with theBoard and on February 16, 1939, the Board issued its complaint againstthe respondent alleging that it had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and (3)of the Act.On February 17, 1939, the respondent, the Union, andcounsel for the Board entered into a stipulation in settlement of thecase and on March 9, 1939, the Board ordered the respondent (a)to cease and desist from interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, and dominating or interfering with the formation or adminis-tration of the Bradley County Employees' Association; (b) to offerto 23 named persons reinstatement with back pay and to give specifiedamounts of back pay to 3 other named persons; (c) to withdraw andcontinue to withhold all recognition from the Bradley County Em-ployees' Association; and (d) to post for ninety (90) days appropriatenotices.4After the above settlement was made, the respondent's officers andits attorney called in all foremen and subforemen, explained the Act;stated that the respondent desired to avoid all unfair labor practices,cautioned them not to discriminate in any way, and warned that dis-charge might result from a violation of these instructions.ForemanLooney testified that similar instructions had been given him since1935.On May 22, 1939, and on June 15, 1939, the Union filed with theRegional Director for the Fifteenth Region, a petition and amendedpetition alleging that a question affecting commerce had arisen con-cerning representation of employees of the respondent.On June 29,1939, a hearing on the petition was held in Warren, Arkansas, andon July 22, 1939, the Board directed that an election be held to deter-mine whether or not the respondent's employees desired to be repre-sented by the Union.5On August 4, 1939, in an election conductedby the Board at Warren, Arkansas, the Union received 462 votes to3 3 N. L. R. B. 768. ,* 11 N. L.R. B. 1036.5 13 N. L. R. B. 841. BRADLEY LUMBER COMPANY615468 votes against the Union.No representative having been chosen,the Board on August 29, 1939, dismissed the petition .6While'none of the actions of the respondent referred to above isalleged to constitute an unfair labor practice in the present case, theyare important as background in connection with the alleged unfairlabor practices as set forth in the complaint herein.B. Interference, restraint, and coercionAmong other things, the complaint alleged that the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act in that: (a) within 2 weeksprior to August 4, 1939, it loaned or distributed money freely to negroemployees in its main office through S. B. Fullerton and others, forthe purpose of encouraging them to vote against the Union in a sched-uled election; and (b) on the night of August 4, 1939, and shortlythereafter it purchased and distributed free of charge at its main officethrough S. B. Fullerton and others a large quantity of alcoholic bever-ages to negro employees as a reward and an expression of the respond-ent's gratitude for their fulfillment of their promise to vote against andfor voting against the Union, and to enable the said negroes to celebrateand to participate in the respondent's rejoicing at the defeat of theUnion in the election of August 4, 1939.The election which was conducted by the Board in the County CourtHouse in Warren, Arkansas, on August 4,1939, closed at 6 p. m., and atabout 6: 30 an announcement was made of the result, which indicatedthat the Union had lost the election by six votes. The announcementwas the cue for the beginning of a mass celebration by the coloredemployees of the respondent.The celebration, in the form which itassumed, was made possible by the respondent's gifts, loans of money,and donation of whiskey.Lee Smith, a former employee of the respondent of 16 years' standingleft the courthouse after counting the ballots and as he crossed thestreet saw a group of colored men passing. Smith testified that hefollowed the group to Hughes' liquor store and that he saw BakerFullerton (S. B. Fullerton, secretary of the respondent) give WilburJackson $25 with which Jackson purchased liquor and passed it out toother colored employees.Jackson did not testify and Baker Fullertondenied giving him the money. Fullerton admitted that he securedseveral bottles of liquor at his home and gave them to colored em-ployees who were following him.We find, as did the Trial Examiner,that Fullerton gave Jackson $25, as testified by Smith.Mett Hoyle, who, was employed by the respondent at the time of theelection, testified that he passed the liquor store of Will Darby, located6 14 N. L.R. B. 1183. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDnear the respondent's plant, and saw 60 to 100 negroes, many of whomhe recognized as employees of the respondent.He saw Baker Fuller-ton at the bar and D. C. Harris; the respondent's head scaler, puttingwhiskey in cases.Hoyle later overheard Harris ask Fullerton,"Reckon this will be enough?" and Fullerton replied, "I think so."Thereafter Harris put the liquor in the car and drove up near the re-spondent's office where the liquor was passed out to colored employees.Baker Fullerton denied that he bought the cases of liquor and alsothat he had seen Harris in Darby's store.However, Darby testifiedthat Harris and Baker Fullerton were in the store and that he soldHarris a case of liquor.He testified that Baker Fullerton was in thestore 15 or 20 minutes and did not deny that Harris and Fullerton werethere at the same time.Harris was not called to testify.William 0.Thomason, an employee, testified that he observed Harris handing outliquor near the respondent's plant and that as he came up to the grouphe saw Baker Fullerton leaving.When Thomason asked Harris forsome whiskey he was told that there was no more.The Trial Examinercredited the testimony of Hoyle and Thomason and we find that theevents occurred as recited by them.Tommy Shorter, a colored employee, saw R. W. Fullerton, presidentof the respondent, after the election and Shorter stated that Fullerton"gave us some money around the store."When asked as to the amount,Shorter stated "right smart little bit."Shorter further stated thatFullerton never gave any such amount before for distribution to others.Lynn Thomas, a cook at Hughes' liquor store, saw Tommy Shorter andWillie Hardin and waited upon Hardin when he purchased some liquorwith a $10 bill.Thomas testified that it was a very unusual party andwhen asked if he had ever seen the colored employees with that amountof money before, said "Well, no sir, not that much money; that was toomuch money."R. W. Fullerton admitted that he gave Tommy Shorterand three or four other negroes each a $10 bill.He explained thesegifts by stating that he was approached by a group of colored em-ployees and while he ordinarily would have given them each a $1 bill,he had only four $10 bills in his pocket and he gave this amount inorder to get rid of the negroes.Fullerton was asked, "Well, the plainfact is Mr. Fullerton, and I think you will admit it for this record, yougave this money to the negroes and you were loaning them money lateron because you were just jubilant that a majority had voted againstthe Union, is that right?"He replied "There is a good deal of truth inthat."WillieWherry, another colored employee, was at Hughes' liquorstore on the night of August 4 and definitely identified Joe Reaves, avice president of the respondent, who came into the Hughes' liquorstore where 50 or 70 negroes were congregated.Reaves said "You allgot what you want?Well, help yourself, it don't cost anything." BRADLEY LUMBER COMPANY .617Reaves denied that he was present at the Hughes' liquor store on thenight of August 4. The Trial Examiner credited the testimony ofWherry, as do we.We find that Reaves was present at the liquor storeand that he made the statements attributed to him.The foregoing recital of the events which occurred on the nightof the election clearly indicates the respondent's attitude toward theUnion and discloses that the respondent had no hesitancy in inform-ing its employees of that attitude.By gifts of money and liquor toits negro employees the respondent made it evident that it did notdesire unionization of its plant and that it was greatly pleased overthe Union's defeat in the election.Employees could not mistake therespondent's wishes after such a celebration, which was calculated toinfluence their future conduct in the matter of union activity. It isnot the province of an employer to take part in such a celebration;and certainly not to finance it.7Although the respondent has, for many years, made loans and ad-vances to its employees, the period immediately preceding and fol-lowing the election was the occasion for unusual activity in thisrespect.Exhibits showing the number of loans made during thelast 6 months of 1939 disclose that normally the respondent madefrom 2 to 85 loans a week to employees but that during the weekof the election it made 197 loans. It appears that on July 31, 1939,the respondent made 6 loans; on August 1, 43 loans; on August 2,14 loans; on August 3, 22 loans; on August 4, the date of the elec-tion, 20 loans; and on August 5, 92 loans.During the previousweek the respondent made only 30 loans. Of the loans made duringthe week of the election, 38 were to white employees and totaled$419, and 159 were to colored persons and amounted to $2,214.R.W. Fullerton explained the preponderance of loans to negroesby stating that about 95 per cent of the negroes are common la-borers and need loans more than the white men, who receive largersalaries.The respondent offered no explanation for the extraordi-nary total number of loans during the week of the election, andS.B. Fullerton testified that loans were made as they had alwaysbeen made.However, it is obvious that the election accounted forthe marked increase in the number of loans made, especially to thenegro employees.R.W. Fullerton admitted that the respondentwas exceedingly liberal after the Union's defeat in the election. Itisalso apparent that employees found the respondent unusuallywilling to make loans shortly before the election, as indicated bythe large number of loans made then. There is no evidence that any7Matter of The Federal Mining and Smelting Company,a corporation,andMallonLocal No. 9, International Union of Mine, Mill and Smelter Workers,20 N. L R. B. 192;Matterof AtlasPowder CompanyandDistrict No. 50, United Mine Workers of America,Local No. 12083, C. I. 0., 15 N L. R. B. 912. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'employee was promised a loan in return for voting against the Union,nor does it appear that the respondent did not expect such loansto be repaid.However, the only reasonable explanation for theexceptionally large number of loans prior to the election was thatemployees knew that loans would be made upon-request because ofthe impending election.Lee Temple, president of the Union, testified that immediatelyafter the election the membership of the Union declined and thata large number of employees who had signed authorization cardsdid not complete their membership in the organization.At the timeof the hearing the Union had only 48 members in the respondent'splant, although it had 277 members at the time of the election.Temple testified that in' April 1940, when he appointed a specialorganizing committee, Willie Lampton was the only colored employeeof the respondent who had been active in the Union for some time.It is clear that the respondent's action in celebrating the defeatof the Union and freely making loans to its employees-especiallyto its negro employees-immediately -before and after the electionof August 4, 1939, caused the decline in the membership of the Unionand discouraged activity on behalf of the Union."We find that by loaning and distributing money to its employees,and especially to its negro employees, prior to and following theelection of August 4, 1939, and by distributing alcoholic beveragesto its negro employees following the election, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.C. Thediscriminatory dischargesRowland Hoylewas employed by the respondent almost contin-uously,except for one lay-off in 1935, for approximately 15 yearsprior to his discharge on May 14, 1940.At that time he was em-ployed spreading lumber and pulling racks in the bundle room ofthe flooring plant.Hoyle's work was always satisfactory.Hoyle was one of the organizers of the Union and a charter mem-ber, having attended the first meeting of the Union on July 14, 1935.He was a witness in a Board hearing held in New Orleans in March1936 and assisted Lee Temple,president of the Union,in securingwitnesses for the hearing.This case was settled by a stipulationdated May 25, 1937.Hoyle was reinstated by the respondent a shorttime before this settlement,although his name was included in thestipulation as one of the employees to be reinstated with back pay.In a later settlement,dated February 17, 1939, Hoyle was named as8Matter of Atla8 PowderCompany, supra,footnote 7. BRADLEY LUMBER COMPANY619one of the persons entitled to reinstatement with back pay.OnSeptember 27, 1937, and on August 4, 1939, Hoyle was an observerfor the Union at Board elections.He alsotestified at a hearing onJune 29, 1939. In April 1940, Hoyle was made chairman of a specialunionorganizingcommittee and won first prize for having securedthe most members.The fact of his outstanding union activity waswell known to the respondent.The testimony concerning the occasion for Hoyle's dischargeis conflicting.However, it is not disputed that on the morning ofMay 14, 1940, Hoyle approached John Woodall, a subforeman, andrequested thatWoodall see Gordon Harrison, the foreman, abouthiring an extra man because Hoyle had not been relieved the previousafternoon.Woodall replied that he would see Harrison but stated."itwon't do a bit of good."Hoyle testified that he told Woodallthat if he (Hoyle) left the job the work would pile up, and thatWoodall replied, "Well, when youcomeback and the job is piledup, what the hell are you going to do about that?"Hoyle said,"What can I do about it," and returned to his work.Woodall testi-fied that Hoyle threatened to walk off the job and that, when Woodallsaid, "Well, when you do there will be a man in your place whenyou get back," Hoyle replied, "1' don't give a God damn if there isten of them."Hoyle denied making these statements.A few minuteslaterWoodall reported to Harrison "word for word" what Hoylehad said and Harrison sent for Hoyle.According to Hoyle's testi-many, which the Trial Examiner credited, the following conversationoccurred.Harrison asked Hoyle, "What the God damned hell is thematter with you?" to which Hoyle replied, "Not anything$ only Itold John we neededan extraman, and asked him what about seeingyou and seeing if you can get us an extra man." Harrison stated,"Well, there will be no God damned extra man" and Hoyle answered,"All right, if that is what you said, there will be no God damnedextra man, I don't guess we will have no God damned extra man."Harrison thereupon told Hoyle he was discharged.Harrison deniedthat he cursed, and testified that when he told Hoyle "there will beno extra man" Hoyle replied, "I don't give a God damn what youdo," and that Harrison then discharged Hoyle and told him it wasfor insubordination.He testified that he decided to discharge Hoyleafter he made the above statement.The complaint alleged, and the Trial Examiner found, that Hoylewas discharged because of his union membership and activity.Therespondent denied that this was the reason for his discharge. Itpointed out in its brief that, although the use of language such asHarrison attributed to Hoyle is permitted in the mill, "the very way 620DECISIONSOF NATIONALLABOR RELATIONS BOARDHoyle put his statement shows a taunting or bantering or challengingattitude."We are convinced that the Trial Examiner was correct in hisconclusions from .the evidence with respect to Hoyle.Even if wewere to credit Harrison's version of what happened, which we donot, it seems highly improbable that a man who had given satisfactoryservice to the respondent for 15 years would be subjected to such adrastic penalty merely for using intemperate language to his fore-man.Hoyle's discharge is more logically explained by the fact thatlie had heretofore been the most active member of the Union in. therespondent's plant and that he had, in the 2 or 3 weeks just priorto his discharge, been engaged in a vigorous campaign to recruitmembers for the Union.As we stated above, the Union had lost alarge part of its membership following the election of August 4,1939, and it was not until the latter part of April 1940 that anyeffort was made to revive it.The respondent thereupon seized upona pretext in order to rid itself of Hoyle and thereby avoid a resurg-ence of strength in the Union.We find that the respondent discharged Rowland Hoyle because ofhis membership and activity in the Union, thereby discouraging mem-bership in the Union and interfering with, restraining, and coercingthe employees in the exercise of the rights guaranteed in Section 7of the Act.Willie Lamptonwas discharged by the respondent on May 17, 1940,3 days after the dismissal of Hoyle.He had been employed approxi-mately 4 years, most of the time in the hickory mill but on occasionsat other'types of common labor.He joined the Union in 1937 andwas on a membership committee during that year. In June 1939Lampton was one of two colored men who testified at a hearing con-ducted by the Board involving the respondent. In April 1940 he wasappointed to a special organizing committee of the Union and there-after solicited 25 or 30 of the respondent's employees and secured anumber of members.Lee Temple, president of the Union, character-ized Lampton as the only negro in the respondent's plant who wasactive in the Union at that time.The complaint alleged that Lampton was discharged because of hisunion membership and activity.The respondent contended that hewas discharged because of inefficiency.About 5 weeks prior to his discharge Lampton was transferred tothe pine mill and worked on the night shift.The latter part of Aprilhe was put on a day shift where he worked until about April 30, whenhe was injured and was disabled for a week.Upon his return to theplant he was assigned to work with Ernest Johnson, loading lumberin the yard.According to Lampton's testimony, which the Trial Ex- $RADLEY LUMBER COMPANY621aminer credited, 2 days before his discharge Subforeman EmmettLum approached him and Johnson, asked Lampton what he wasdoing, and asked Johnson if Lampton was helping him. Johnsonreplied in the affirmative and Lum went on.On the morning of May17, 1940, Lampton and Johnson were waiting for a load of lumberto pass through an alley so that they could go through when Lumapproached Johnson and spoke to him out of the hearing of Lampton.Lum then went over to Lampton and told him to see A. C. Looney,the foreman.Looney told Lampton he was too slow and dischargedhim.Lum had been in charge of Lampton's work for only a few daysbut he testified that Lampton was "awful slow and he was idle."Herecalled that on the day of Lampton's discharge he sent Lampton andJohnson to the rough shed to load lumber and then when he returnedLampton was "standing, up there talking with a bunch of men."However, Lum could 'not remember how long Lampton had workedfor him, when he was discharged, how many partners he had workedwith in the few days he was under Lum's supervision, how much lum-ber was loaded by the chew which replaced Lampton, and many otherdetails of the work being done.Lum did not contradict Lampton'stestimony that the alley through which his buggy had to pass wasblocked by another load of lumber.Foreman Looney testified that a few days before Lampton's dis-charge he saw Lampton leaning against a post and told him to go towork, and that when he returned later he found that Lampton wasstillnot working.Lampton denied this testimony and we find, asdid the Trial Examiner, that Looney did not speak to Lampton abouthis work until the time of his discharge.Johnson, who was Lampton's partner for a few days before May17, testified that Lampton did not want to work and that on oneoccasion Looney "gave him (Lampton) a good talking about idlinghis time away."However, Johnson's testimony was elicited largelythrough leading questions and the Trial Examiner rejected it in itsentirety.From our examination of the record we also discreditJohnson's testimony.Miles Woods, a subforeman under whom Lampton had worked for5 weeks, until he was transferred to the day shift, testified that Lamp-ton was "a little awkward 2 or 3 nights when he did not know thegrade marks or where anything went, but after that he made a goodhand ... As far as I know he done his part." That Lampton's workhad always been satisfactory may be inferred from the fact that al-though, in the 4 years of his employment, the work which he wasdoing was frequently discontinued he was always transferred to other 622DECISIONSOF NATIONALLABOR RELATIONS BOARDjobs.We are not convinced that Lampton suddenlybecame slow andidle.Looney and Lum denied having any knowledge of Lampton's unionmembership or activity, although Lum admitted that he was awareof the special membership drive by the Union preceding Lampton'sdischarge.In view of the fact that Lampton was the only- coloredemployee who was active in the Union at this time and that he hadtestified in a hearing before the Board,9and inview of all the cir-cumstances in the case, we believe that the respondent knew of Lamp-ton's activity in behalf of the Union.Lampton's discharge, at a time when he was engaged in solicitingmembership for the Unionand 3days after the discharge of Hoyle,was clearly not due to his inefficiency.We find that he was dis-charged by the respondent because of his membership in and activityon behalf of the Union and that respondent thereby discouraged mem-bership in the Union and interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent, by discharging Rowland Hoyleand Willie Lampton, has discriminated in regard to their hire andtenure of employment.We shall, therefore, order the respondent tooffer them immediate reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges and to make them whole for any loss of pay theyhave suffered by reason of the respondent's discrimination againstthem by payment to each of themof a sumof money equal to the9Lampton and one othernegrowere the only colored employees ever to testify in acase involving the respondent. BRADLEY LUMBER COMPANY623amount he would normally have earned as wages from the date ofhis discharge to the date of the offer of reinstatement, less his netearnings 10 during such period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America, Local2645, affiliated with the American Federation of Labor, is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Rowland Hoyle and Willie Lampton, thereby discouragingmembership in the Union, the respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. ,ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Bradley Lumber Company of Arkansas, Warren, Arkansas, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpen-ters and Joiners of America, Local 2645, affiliated with the A. F. of L.,or any other labor organization of its employees by discriminatingagainst its employees in regard to hire 'and tenure of employment orany term or condition of employment;10By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. NationalLabor Relations Board,311 U. S. 7. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their, right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Rowland Hoyle and Willie Lampton immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights and privi-leges;(b)Make whole Rowland Hoyle and Willie Lampton for any lossof pay they have suffered by reason of the respondent's discriminationin regard to their hire and tenure of employment by payment to eachof them of a sum of money equal to the amount which each normallywould have earned as wages during the period from the date of suchdiscrimination to the date of the offer of reinstatement, less his netearnings during said period;(c)Post immediately in conspicuous places throughout its establish-ment in Warren, Arkansas, and maintain for a period of at least sixty(60) consecutive days from the date of said posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1(a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of this Order;and (3) that the respondent's employees are free to become or remainmembers of United Brotherhood of Carpenters and Joiners of Amer-ica, Local 2645, affiliated with the A. F. of L., and that the respondentwill not discriminate against any employee because of membership oractivity in that organization ;(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.